
	
		I
		112th CONGRESS
		2d Session
		H. R. 4274
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Rogers of
			 Michigan (for himself, Ms.
			 Eshoo, and Mr. Markey)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title IV of the Public Health Service Act and
		  title V of the Federal Food, Drug, and Cosmetic Act to permanently extend the
		  provisions of the Best Pharmaceuticals for Children Act and the Pediatric
		  Research Equity Act of 2003.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the BPCA and PREA Reauthorization
			 Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Permanent extension of Best Pharmaceuticals for
				Children Act and Pediatric Research Equity Act.
					Sec. 3. Government Accountability Office report.
					Sec. 4. Internal Committee for Review of Pediatric Plans,
				Assessments, Deferrals, Deferral Extensions, and Waivers.
					Sec. 5. Staff of Office of Pediatric Therapeutics.
					Sec. 6. Continuation of operation of Pediatric Advisory
				Committee.
					Sec. 7. Pediatric Subcommittee of the Oncologic Drugs Advisory
				Committee.
				
			2.Permanent
			 extension of Best Pharmaceuticals for Children Act and Pediatric Research
			 Equity Act
			(a)Program for
			 pediatric study of drugs in PHSASection 409I(e)(1)(B) of the Public Health
			 Service Act (42 U.S.C. 284m(e)(1)(B)) is amended by striking of the four
			 succeeding fiscal years and inserting succeeding fiscal
			 year.
			(b)Pediatric
			 studies of drugs in FFDCASection 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a) is amended—
				(1)in subsection
			 (d)(1)(A), by adding at the end the following: If a request under this
			 subparagraph does not request studies in neonates, such request shall include a
			 statement describing the rationale for not requesting studies in
			 neonates.;
				(2)by amending
			 subsection (h) to read as follows:
					
						(h)Relationship to
				pediatric research requirementsExclusivity under this section shall only
				be granted for the completion of a study or studies that are the subject of a
				written request and for which reports are submitted and accepted in accordance
				with subsection (d)(3). Written requests under this section may consist of a
				study or studies required under section
				505B.
						;
				(3)in subsection
			 (k)(2), by striking subsection (f)(3)(F) and inserting
			 subsection (f)(6)(F);
				(4)in subsection
			 (l)—
					(A)in paragraph
			 (1)—
						(i)in
			 the paragraph heading, by striking year one and inserting
			 first 18-month
			 period; and
						(ii)by
			 striking one-year and inserting 18-month;
						(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking years and inserting periods; and
						(ii)by
			 striking one-year period and inserting 18-month
			 period;
						(C)by redesignating
			 paragraph (3) as paragraph (4); and
					(D)by inserting after
			 paragraph (2) the following:
						
							(3)Preservation of
				authorityNothing in this
				subsection shall prohibit the Office of Pediatric Therapeutics from providing
				for the review of adverse event reports by the Pediatric Advisory Committee
				prior to the 18-month period referred to in paragraph (1), if such review is
				necessary to ensure safe use of a drug in a pediatric
				population.
							;
					(5)in subsection
			 (n)—
					(A)in the subsection
			 heading, by striking completed and inserting
			 submitted; and
					(B)in paragraph
			 (1)—
						(i)in
			 the text preceding subparagraph (A), by striking have not been
			 completed and inserting have not been submitted by the date
			 specified in the written request issued and agreed upon; and
						(ii)by
			 revising subparagraphs (A) and (B) to read as follows:
							
								(A)For a drug for which there remains any
				listed patent or exclusivity protection, make a determination regarding whether
				an assessment shall be required to be submitted under section 505B(b).
								(B)For a drug that
				has no remaining listed patents or exclusivity protection, the Secretary shall
				refer the drug for inclusion on the list established under section 409I of the
				Public Health Service Act for the conduct of
				studies.
								;
						(6)in subsection
			 (o)(2), by amending subparagraph (B) to read as follows:
					
						(B)a statement of any appropriate pediatric
				contraindications, warnings, precautions, or other information that the
				Secretary considers necessary to assure safe
				use.
						;
				and
				(7)by striking
			 subsection (q) (relating to a sunset).
				(c)Research into
			 pediatric uses for drugs and biological projects in FFDCASection 505B of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355c) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 in the matter before subparagraph (A), by inserting for a drug
			 after (or supplement to an application);
					(B)in paragraph
			 (3)—
						(i)by
			 redesignating subparagraph (B) as subparagraph (D); and
						(ii)by
			 inserting after subparagraph (A) the following:
							
								(B)Deferral
				extensionOn the initiative
				of the Secretary or at the request of the applicant, the Secretary may grant an
				extension of a deferral under subparagraph (A) if—
									(i)the Secretary
				finds that the criteria specified in subclause (II) or (III) of subparagraph
				(A)(i) continue to be met; and
									(ii)the applicant
				submits the materials required under subparagraph (A)(ii).
									(C)Consideration
				during deferral periodIf the
				Secretary has under this paragraph deferred the date by which an assessment
				must be submitted, then until the date specified in the deferral under
				subparagraph (A) (including any extension of such date under subparagraph
				(B))—
									(i)the assessment
				shall not be considered late or delayed;
									(ii)the Secretary
				shall not classify the assessment as late or delayed in any report, database,
				or public posting.
									;
				and
						(iii)in
			 subparagraph (D), as redesignated, by amending clause (ii) to read as
			 follows:
							
								(ii)Public
				availabilityNot later than
				60 days after the submission to the Secretary of the information submitted
				through the annual review under clause (i), the Secretary shall make available
				to the public in an easily accessible manner, including through the Web site of
				the Food and Drug Administration—
									(I)such
				information;
									(II)the name of the
				applicant for the product subject to the assessment;
									(III)the date on
				which the product was approved; and
									(IV)the date of each
				deferral or deferral extension under this paragraph for the
				product.
									;
				and
						(C)in paragraph
			 (4)(C)—
						(i)in
			 the first sentence, by inserting partial before waiver is
			 granted; and
						(ii)in
			 the second sentence, by striking either a full or partial waiver
			 and inserting a partial waiver;
						(2)in subsection (b)(1), by striking
			 After providing notice in the form of a letter (that, for a drug
			 approved under section 505, references a declined written request under section
			 505A for a labeled indication which written request is not referred under
			 section 505A(n)(1)(A) to the Foundation of the National Institutes of Health
			 for the pediatric studies), the Secretary and inserting The
			 Secretary;
				(3)by amending
			 subsection (d) to read as follows:
					
						(d)Failure To meet
				requirementsIf a person
				fails to submit a required assessment described in subsection (a)(2), fails to
				meet the applicable requirements in subsection (a)(3), or fails to submit a
				request for approval of a pediatric formulation described in subsection (a) or
				(b), in accordance with applicable provisions of subsections (a) and
				(b)—
							(1)(A)the Secretary shall
				issue a letter to such person informing such person of such failure;
								(B)not later than 30 calendar days after
				the issuance of a letter under
				subparagraph (A), the person who
				receives such letter shall submit to the Secretary a written response to such
				letter; and
								(C)not later than 45 calendar days after
				the issuance of a letter under
				subparagraph (A), the Secretary shall
				make such letter, and any response to such letter under
				subparagraph (B), available to the
				public on the Web site of the Food and Drug Administration, with appropriate
				redactions made to protect trade secrets and confidential commercial
				information, except that, if the Secretary determines that the letter under
				subparagraph (A) was issued in error, the requirements of this subparagraph
				shall not apply with respect to such letter; and
								(2)(A)the drug or biological
				product that is the subject of the required assessment, applicable requirements
				in subsection (a)(3), or required request for approval of a pediatric
				formulation may be considered misbranded solely because of that failure and
				subject to relevant enforcement action (except that the drug or biological
				product shall not be subject to action under section 303); but
								(B)the failure to submit the required
				assessment, meet the applicable requirements in subsection (a)(3), or submit
				the required request for approval of a pediatric formulation shall not be the
				basis for a proceeding—
									(i)to withdraw approval for a drug
				under section 505(e); or
									(ii)to revoke the license for a
				biological product under section 351 of the Public Health Service
				Act.
									;
				(4)by amending
			 subsection (e) to read as follows:
					
						(e)Initial
				pediatric plan
							(1)In
				general
								(A)SubmissionAn applicant who is required to submit an
				assessment under subsection (a)(1) shall submit an initial pediatric
				plan.
								(B)TimingAn
				applicant shall submit the initial pediatric plan under
				paragraph (1)—
									(i)before the date on
				which the applicant submits the assessments under subsection (a)(2); and
									(ii)not later
				than—
										(I)60 calendar days after the date of
				end-of-Phase 2 meeting (as such term is used in section 312.47 of title 21,
				Code of Federal Regulations, or successor regulations); or
										(II)such other time
				as may be agreed upon between the Secretary and the applicant.
										Nothing
				in this section shall preclude the Secretary from accepting the submission of
				an initial pediatric plan earlier than the date otherwise applicable under this
				subparagraph.(C)ContentsThe
				initial pediatric plan shall include—
									(i)an
				outline of the pediatric studies that the applicant plans to conduct;
									(ii)any request for a
				deferral, partial waiver, or waiver under this section, along with supporting
				information; and
									(iii)other
				information the Secretary determines necessary, including any information
				specified in regulations under paragraph (5).
									(2)Meeting
								(A)In
				generalSubject to
				subparagraph (B), not later than 60
				calendar days after receiving an initial pediatric plan under
				paragraph (1), the Secretary shall meet
				with the applicant to discuss the plan.
								(B)Written
				responseIf the Secretary determines that a written response to
				the initial pediatric plan is sufficient to communicate comments on the initial
				pediatric plan, and that no meeting is necessary the Secretary shall, not later
				than 60 days after receiving an initial pediatric plan under
				paragraph (1)—
									(i)notify the
				applicant of such determination; and
									(ii)provide to the
				applicant the Secretary’s written comments on the plan.
									(3)Agreed pediatric
				plan
								(A)SubmissionThe
				applicant shall submit to the Secretary a document reflecting the agreement
				between the Secretary and the applicant on the initial pediatric plan (referred
				to in this subsection as an agreed pediatric plan).
								(B)ConfirmationNot
				later than 30 days after receiving the agreed pediatric plan under
				subparagraph (A), the Secretary shall
				provide written confirmation to the applicant that such plan reflects the
				agreement of the Secretary.
								(C)Deferral and
				waiverIf the agreed
				pediatric plan contains a request from the applicant for a deferral, partial
				waiver, or waiver under this section, the written confirmation under
				subparagraph (B) shall include a
				recommendation from the Secretary as to whether such request meets the
				standards under paragraphs (3) or (4) of subsection (a).
								(D)Amendments to
				the planAt the initiative of the Secretary or the applicant, the
				agreed pediatric plan may be amended at any time. The requirements of paragraph
				(2) shall apply to any such proposed amendment in the same manner and to the
				same extent as such requirements apply to an initial pediatric plan under
				paragraph (1). The requirements of subparagraphs (A) through (C) of this
				paragraph shall apply to any agreement resulting from such proposed amendment
				in the same manner and to the same extent as such requirements apply to an
				agreed pediatric plan.
								(4)Internal
				committeeThe Secretary shall
				consult the internal committee under section 505C on the review of the initial
				pediatric plan, agreed pediatric plan, and any amendments to such plans.
							(5)Mandatory
				rulemakingNot later than one
				year after the date of enactment of the BPCA and PREA Reauthorization Act of
				2012, the Secretary shall promulgate proposed regulations and guidance to
				implement the provisions of this subsection.
							(6)Effective
				dateThe provisions of this subsection shall take effect 180
				calendar days after the date of enactment of the BPCA and PREA Reauthorization
				Act of 2012, irrespective of whether the Secretary has promulgated final
				regulations to carry out this subsection by such
				date.
							;
				(5)in subsection
			 (f)—
					(A)in the subsection heading, by inserting
			 Deferral
			 Extensions, after Deferrals,;
					(B)in paragraph
			 (4)—
						(i)in
			 the paragraph heading, by inserting deferral extensions, after
			 deferrals,; and
						(ii)in
			 the second sentence, by inserting , deferral extensions, after
			 deferrals; and
						(C)in paragraph
			 (6)(D)—
						(i)by
			 inserting and deferral extensions before requested and
			 granted; and
						(ii)by
			 inserting and deferral extensions after the reasons for
			 such deferrals;
						(6)in subsection
			 (g)—
					(A)in paragraph
			 (1)(A), by striking after the date of the submission of the application
			 or supplement and inserting after the date of the submission of
			 an application or supplement that receives a priority review or 330 days after
			 the date of the submission of an application or supplement that receives a
			 standard review; and
					(B)in paragraph (2),
			 by striking the label of such product and inserting the
			 labeling of such product;
					(7)in subsection
			 (h)(1)—
					(A)by inserting
			 an application (or supplement to an application) that contains
			 after date of submission of; and
					(B)by inserting
			 if the application (or supplement) receives a priority review, or not
			 later than 300 days after the date of submission of an application (or
			 supplement to an application) that contains a pediatric assessment under this
			 section, if the application (or supplement) receives a standard review,
			 after under this section,;
					(8)in subsection
			 (i)—
					(A)in paragraph
			 (1)—
						(i)in
			 the paragraph heading, by striking year one and inserting
			 first 18-month
			 period; and
						(ii)by
			 striking one-year and inserting 18-month;
						(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking years and inserting periods; and
						(ii)by
			 striking one-year period and inserting 18-month
			 period;
						(C)by redesignating
			 paragraph (3) as paragraph (4); and
					(D)by inserting after
			 paragraph (2) the following:
						
							(3)Preservation of
				authorityNothing in this
				subsection shall prohibit the Office of Pediatric Therapeutics from providing
				for the review of adverse event reports by the Pediatric Advisory Committee
				prior to the 18-month period referred to in paragraph (1), if such review is
				necessary to ensure safe use of a drug in a pediatric
				population.
							;
					(9)by striking
			 subsection (m) (relating to integration with other pediatric studies);
			 and
				(10)by redesignating
			 subsection (n) as subsection (m).
				(d)Pediatric
			 studies of biological products in PHSASection 351(m)(1) of the
			 Public Health Service Act (42 U.S.C. 262(m)(1)) is amended by striking
			 (f), (i), (j), (k), (l), (p), and (q) and inserting (f),
			 (h), (i), (j), (k), (l), and (p).
			(e)Application;
			 transition rule
				(1)ApplicationNotwithstanding any provision of section
			 505A and 505B of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a,
			 355c) stating that a provision applies beginning on the date of the enactment
			 of the Best Pharmaceuticals for Children Act of 2007 or the date of the
			 enactment of the Pediatric Research Equity Act of 2007, any amendment made by
			 this Act to such a provision applies beginning on the date of the enactment of
			 this Act.
				(2)Transitional
			 rule for adverse event reportingWith respect to a drug for which
			 a labeling change described under section 505A(l)(1) or 505B(i)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a(l)(1); 355c(i)(1)) is
			 approved or made, respectively, during the one-year period that ends on the day
			 before the date of enactment of this Act, the Secretary shall apply section
			 505A(l) and section 505B(i), as applicable, to such drug, as such sections were
			 in effect on such day.
				(f)Conforming
			 amendmentSection 499(c)(1)(C) of the Public Health Service Act
			 (42 U.S.C. 290b(c)(1)(C)) is amended by striking for which the Secretary
			 issues a certification in the affirmative under section 505A(n)(1)(A) of the
			 Federal Food, Drug, and Cosmetic Act.
			3.Government
			 Accountability Office report
			(a)In
			 generalNot later than
			 January 1, 2016, and the end of each subsequent 5-year period, the Comptroller
			 General of the United States, in consultation with the Secretary of Health and
			 Human Services, shall submit to the Congress a report that evaluates the
			 effectiveness of sections 505A and 505B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355a, 355c) and section 409I of the Public Health Service Act
			 (42 U.S.C. 284m) in ensuring that medicines used by children are tested in
			 pediatric populations and properly labeled for use in children.
			(b)ContentsThe
			 report under
			 subsection (a) shall include—
				(1)the number and
			 importance of drugs and biological products for children that are being tested
			 as a result of the programs established under sections 505A and 505B of the
			 Federal Food, Drug, and Cosmetic Act and section 409I of the Public Health
			 Service Act;
				(2)a
			 description of the importance for children, health care providers, parents, and
			 others of labeling changes made as a result of such testing;
				(3)the number and
			 importance of drugs and biological products for children that are not being
			 tested for their use in pediatric populations, notwithstanding the existence of
			 such programs;
				(4)the possible
			 reasons for the lack of testing reported under paragraph (3);
				(5)the number of
			 drugs and biological products for which testing is being done and labeling
			 changes are required under the programs established by this Act,
			 including—
					(A)the date labeling
			 changes are made;
					(B)which labeling
			 changes required the use of the dispute resolution process; and
					(C)for labeling changes that required such
			 dispute resolution process, a description of—
						(i)the
			 disputes;
						(ii)the
			 recommendations of the Pediatric Advisory Committee; and
						(iii)the outcomes of
			 such process;
						(6)any
			 recommendations for modifications to the programs established under sections
			 505A and 505B of the Federal Food, Drug, and Cosmetic Act and section 409I of
			 the Public Health Service Act that the Secretary determines to be appropriate,
			 including a detailed rationale for each recommendation;
				(7)(A)the efforts made by the
			 Secretary to increase the number of studies conducted in the neonate population
			 (including efforts made to encourage the conduct of appropriate studies in
			 neonates by companies with products that have sufficient safety and other
			 information to make the conduct of the studies ethical and safe); and
					(B)the results of such efforts;
			 and
					(8)(A)the number and
			 importance of drugs and biological products for children with cancer that are
			 being tested as a result of the programs established under sections 505A and
			 505B of the Federal Food, Drug, and Cosmetic Act and section 409I of the Public
			 Health Service Act; and
					(B)any recommendations for modifications
			 to the programs under such sections that would lead to new and better therapies
			 for children with cancer, including a detailed rationale for each
			 recommendation.
					4.Internal
			 Committee for Review of Pediatric Plans, Assessments, Deferrals, Deferral
			 Extensions, and WaiversSection 505C of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355d) is amended—
			(1)in the section
			 heading, by inserting deferral extensions, after
			 deferrals,; and
			(2)by inserting
			 neonatology after pediatric ethics.
			5.Staff of Office
			 of Pediatric TherapeuticsSection 6(c) of the Best Pharmaceuticals for
			 Children Act (21 U.S.C. 393a(c)) is amended—
			(1)in paragraph (1),
			 by striking and at the end;
			(2)by redesignating
			 paragraph (2) as paragraph (4);
			(3)by inserting after
			 paragraph (1) the following:
				
					(2)one or more additional individuals with
				expertise in neonatology;
					(3)one or more
				additional individuals with expertise in pediatric epidemiology;
				and
					.
			6.Continuation of
			 operation of Pediatric Advisory CommitteeSection 14(d) of the Best Pharmaceuticals
			 for Children Act (42 U.S.C. 284m note) is amended by striking during the
			 five-year period beginning on the date of the enactment of the Best
			 Pharmaceuticals for Children Act of 2007 and inserting to carry
			 out the advisory committee’s responsibilities under sections 505A, 505B, and
			 520(m) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a, 355c, and
			 360j(m)).
		7.Pediatric
			 Subcommittee of the Oncologic Drugs Advisory CommitteeSection 15(a) of the Best Pharmaceuticals
			 for Children Act (Public Law 107–109), as amended by section 502(e) of the Food
			 and Drug Administration Amendments Act of 2007 (Public Law 110–85), is
			 amended—
			(1)in paragraph
			 (1)(D), by striking section 505B(f) and inserting section
			 505C; and
			(2)in paragraph (3),
			 by striking during the five-year period beginning on the date of the
			 enactment of the Best Pharmaceuticals for Children Act of 2007 and
			 inserting to carry out the Subcommittee’s responsibilities under this
			 section.
			
